DETAILED ACTION
1.	The present application, filed on or after March 13, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The Amendment filed July 21, 2021 (hereinafter “Amendment”) has been entered and carefully considered. Claims 1 – 20 remain pending in the application.  The Amendment was filed in response to a Non-Final Rejection dated April 21, 2021.
	Eligibility under §101 was determined and explained in the Non-Final Rejection.
	The denial of priority and the rejection under §103 are maintained and repeated here for completeness of this Action.
	The Amendment did not result in the amending of the claims in any substantive manner.  Applicant’s remarks have been carefully considered and are responded to at the end hereof.
	The requested for interview is GRANTED.  Please contact the undersigned to schedule a convenient time for the interview. 

Denial of Claim of Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  However, Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. § 112(a) as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
	The disclosure of the prior-filed provisional application, Application No. 62/870,512, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.   The prior-filed provisional application is directed to detecting duplicate receipts in an expense report auditing system.  Therefore, the disclosure in the provisional application does not appear to provide support for the claims of the present invention, which are directed to pixel-based pattern detection and matching to detect fraudulent receipts, and they are not entitled to the benefit of the filing date of the provisional application.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 20 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Publication No. 2005/0222929 to Steier et al.  (hereinafter “Steier”) in view of U.S. Patent No. 10,043,071 to Wu (hereinafter “Wu”).
	
	The Steier reference is in the same field of endeavor as the claimed invention, namely, the classification of a document as either authentic or fake (i.e. fraudulent) as a part of a system for financial audits.  Such documents may include a receipt, as indicated at Fig. 1 and [0061] – [0062].  The Abstract reads as follows:
	“Financial data including general ledger activity and underlying journal entries are examined to determine whether risks of material misstatement due to fraudulent financial reporting can be identified. The financial data is analyzed statistically and modeled over time, comparing actual data values with predicted data values to identify anomalies in the financial data. The anomalous financial data is then analyzed using clustering algorithms to identify common characteristics of the various transactions underlying the anomalies. The common characteristics are then compared with characteristics derived from data known to derive from fraudulent activity, and the common characteristics are reported, along with a weight or probability that the anomaly associated with the common characteristic is an identification of risks of material misstatement due to fraud. Large volumes of financial data are therefore efficiently processed to accurately identify risks of material misstatement due to fraud in connection with financial audits, or for actual detection of fraud in connection with forensic and investigative accounting activities. The analysis is enhanced by using flow analysis methods to select subsets of financial data to examine for anomalies. Flow analysis methods are also used to reveal useful business information found in money flow graphs of financial data.”  (emphasis added) 

In addition, as noted above, the characteristics for determining anomalies which may indicate fraud are derived from a corpus of documents known to be fraudulent:
“[0089] Once the clustering algorithms have identified the common characteristics of the anomalous data points, such as the transactions known to generate the anomalies in the activity, or the decision tree algorithms have identified the set of rules that describe the characteristics of the anomalous data points, then at step 690, the common characteristics of each cluster are compared with characteristics predictive of risks of material misstatement due to fraud, such as the characteristics of clusters of transactions or the set of rules generated from analyses of companies known to be fraudulent. For example, data retrieved from a company where fraud is already known to have existed is analyzed using the method of FIG. 6, to identify anomalous account activity and then identify the common characteristics or set of rules of the underlying transactions which contributed to the anomalous account activity. Alternatively, the financial data from known fraudulent companies may be analyzed using other methods, such as the classical forensic investigative techniques discussed above, to identify such predictive characteristics or sets of rules. As a further alternative, such predictive characteristics or sets of rules which are believed for any other reason (such as experience of an auditor, statements made by fraud perpetrators, common sense, etc.) to be useful to identify risks of material misstatement due to fraud are identified and are used to compare with the common characteristics or sets of rules identified in step 680.
[0090] For example, the common characteristics or rules derived from the anomalous data points in the data being analyzed are matched to characteristics or rules derived from known cases of fraud, and Bayesian methods are used to assess the probability that the observed collection of anomalies was generated by a population of journal or account entries similar to historically observed fraud. In this example, a model is constructed to represent the principal areas of fraud risk, for example Premature Revenue Recognition, Overstated Inventories, Overstated Assets, etc., for the purposes of grouping detected anomalies into meaningful sets by relating them to known or suspected fraud schemes. These models encode the primary indicators of these fraud types, as obtained from various sources such as the auditors themselves, analysis of known fraudulent data, industry reports, etc.”  (emphasis added) 

See also [0102].
Steier looks for “patterns” in the data/document analysis to detect fraud:
“[0030] In another aspect of an embodiment of the invention, the principal components of a data set representing the transactions recorded in the accounts of a general ledger over a range of dates are applied based on the dates to identify patterns in clusters of dates that indicate risk of fraudulent manipulation.”  (emphasis added) 
Among various types of fraud detection, Steier uses a pixel-based pattern recognition method involving the intensity of given pixels:
“[0126] The steps involved creating activity heat maps are shown in FIG. 15. At step 1510, transform the ledger entry data into a matrix representing the combinations of debited and credited accounts in the transactions. Construct a 0-1 valued matrix with each row representing accounts that were debited, and each column representing accounts that were credited. The resulting matrix contains a 1 in the (i,j)th cell if Account i was debited and Account j credited in a single transaction. An example of the resulting matrix, created by the transformation is shown in plot of FIG. 16. The account numbers that are the scales on the x and y axes range from 1 to 784, because there are 784 separate accounts in this data set. The plot of FIG. 16 includes transaction amount data, which also represents the 0-1 values discussed above (any transaction amount above 0 is treated as a 1). In the plot, each black pixel indicates that in some transaction, account i (row) was debited, and account j (column) was credited. This represents a flow of funds from one account to another. The darker the pixel at any given point, the greater the dollar value of the transaction.” (emphasis added) 

Thus, a 0-1 matrix or graph (e.g. histogram) can be created that comprises a type of “heat map” for detecting fraud.  See at least Figs. 16-17.
Accordingly, with regard to Claim 1, Steier teaches:

1. A computer-implemented method, comprising: identifying a first corpus of valid reference images; identifying a second corpus of fraudulent reference images;  (See at least Steier:  [0089] – [0090] quoted above with respect to a corpus of documents known to be fraudulent.  See [0061] – [0062] with respect to an analysis of a corpus of documents which are authentic6)

analyzing first pixel values of first pixels in the valid reference images in the first corpus to determine at least one valid pixel-based pattern that is included in at least a first threshold percentage of the valid reference images;  (See at least [0126] – [0128], wherein the darkness (e.g. intensity) of the pixel is considered to constitute the recited “threshold percentage.”)

analyzing second pixel values of second pixels in the fraudulent reference images in the second corpus to determine at least one fraudulent pixel-based pattern that is included in at least a second threshold percentage of the fraudulent reference images;  (See at least [0129] – [0131], wherein these types of heat maps and cross-association algorithms identify high-value accounts or transactions which may indicate fraud.)

receiving a request to classify a first image; (See at least [0030])

analyzing third pixel values of third pixels included in the first image; (See at least [0087], wherein the analysis described in this paragraph may be applied to the heat map or matrix of Figs. 16-17 with respect to a third set of journal entries to be analyzed to detect possible fraud.  See, for example, [0105] for the application of the analysis to alternate embodiments including the heat map/matrix described below that point at [0125] – [0131].)

determining whether the third pixel values match either a valid pixel-based pattern or a fraudulent pixel-based pattern; in response to determining that the third pixel values match a valid pixel-based pattern, increasing a first likelihood of classifying the first image as a valid image; (See at least [0125] – [0131].

in response to determining that the third pixel values match a fraudulent pixel- based pattern, increasing a second likelihood that the first image as a fraudulent image; and  (See at least Fig. 17 wherein the transactions indicating higher amounts involved are indicative of a greater likelihood of fraud and therefore considered to constitute the recited “increasing a likelihood.”)

classifying the first image in response to the request as either a valid image or a fraudulent image based on the first likelihood and the second likelihood.  (See at least [0131] wherein the model then classifies the set of documents as authentic or fraudulent.)
Thus, Steier teaches all of the essential elements of Claim 1.  However, subject to further consideration of the cited reference and subject to the broadest reasonable interpretation of the relevant limitation, Wu is applied out of an abundance of caution.  Wu is in the same field of endeavor as Steier and the claimed invention and is entitled:  “Automated document classification.”  In Wu, image pixel patterns are used to detect forged documents.  Thus, the Summary of the invention reads as follows:
“The following disclosure describes techniques for automatically classifying documents as either authentic or forged, using a computing device with an optical input (e.g., a camera). The techniques use trained classifiers, such as neural network or support vector machine (SVM) based-classifiers, which are trained by a large number of image pixel-level patterns generated from documents to detect forged or counterfeit documents. The image pixel patterns may include local binary patterns (LBP), local ternary patterns (LTP), image texture patterns or any other suitable image pattern combinations and variations.”  (emphasis added) 

Pixels are analyzed in patterns based on cells or portions of the documents and histograms are generated.  This analysis is used to identify feature vectors:
“Generating the first feature vector may comprise generating a pixel-level pattern of the image the first document. The first data may be divided into cells, each cell including pixels. Each pixel in a cell may be compared to a group of neighboring pixels. For each neighboring pixel in the group, a first value may be recorded based on determining that a value of the pixel is greater than a value of the neighboring pixel, while a second value may be recorded based on determining that the value of the pixel is smaller than the value of the neighboring pixel. A number for the pixel may be computed that is composed of one or more of first values and second values determined for the group of neighboring pixels. A histogram may be generated for each cell corresponding to the numbers for the pixels included in the cell. The histograms for all the cells corresponding to the first data may be aggregated. The first feature vector for the first data may be generated based on the aggregated histograms.
The number computed for a pixel from the first value and the second value may correspond to a binary value. The number for each pixel may include a binary number with a number of digits that corresponds to a computed number from the neighboring pixels in the group of neighboring pixels.
Generating the histogram for each cell may comprise normalizing the histogram. Generating the first feature vector or the second feature vector may comprises generating one or more of local ternary patterns, image texture patterns, or image pattern combinations and variations.”  (emphasis added)  See Col. 2

See histogram of Fig. 2B below:

    PNG
    media_image1.png
    847
    583
    media_image1.png
    Greyscale

Wu also teaches that both real and forged documents are used to train a classifier:
“Describing the technique 200 in relation to classifying documents as real or forged, in some implementations, the technique 200 includes two main processes. In a training phase, sample images are used to train a classifier to differentiate between real and forged images. During this phase, images corresponding to sample documents that are known to be real or forged are generated and provided as inputs to the classifier as described in the following sections. After the classifier has been trained, the technique 200 is applied to documents of unknown characteristic (i.e., whether real or forged) and the trained classifier is used to make a determination.”  (emphasis added)   See Col. 5.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the receipt and auditing system of Steier to add the pixel based pattern analysis and histogram teachings of Wu.  The motivation to make this modification comes from the teachings and suggestions of the Steier reference. As noted above, Steier teaches at least one embodiment that utilizes a pixel based analysis to generate a “heat map” for detecting possibly fraudulent documents.  It would greatly extend the accuracy and flexibility of the system of Steier to add the detailed pixel level analysis of Wu.    
Furthermore, a person of ordinary skill in the art would have a reasonable expectation of success in making the modification.  Pixel patterns are being identified in Steier.  It would be straightforward to plot them as a histogram rather than a heat map.   It is the position of the Office that a person of ordinary skill in the art would be able to identify from a corpus of fraudulent documents pixel based patterns and histograms that can be used to detect fraud.  A simple change to the programming code of Steier based on the pixel count would be relatively easy to complete.  No extraordinary problem in making the change would need to be solved.  That is, given the nature of computer programming, a person of ordinary skill in the art would possess the knowledge and skills which would render him or her capable of combining the prior art references.  Therefore, such a person of ordinary skill would clearly have a reasonable expectation of executing the modification successfully.

With regard to Claim 2, Steier teaches wherein the valid reference images comprise images of printed documents.  (See at least Fig. 1)

With regard to Claim 3, Steier teaches wherein the valid reference images comprise images of valid receipts.  (See at least Fig. 1)

With regard to Claim 4, Steier teaches wherein the fraudulent reference images comprise images of documents that are programmatically generated.  (See at least [0031] wherein the system detects “fraudulent manipulation,” which is considered to constitute the recited “programmatically generated” fraudulent documents.)

With regard to Claim 5, Steier teaches wherein the fraudulent reference images comprise fraudulent receipt images.  (See at least Fig. 1)

With regard to Claim 6, Wu teaches wherein analyzing the third pixel values comprises: determining pixel value differences for adjacent pixels in the first image; generating a histogram based on the pixel value differences for adjacent pixels; and determining a count of alternating values in the histogram.  (See at least Wu:  Col 2 quotation above.  Documents are divided into “cells” which are considered to constitute the recited “adjacent” pixels.  The number of each cell is a “count.”  See histogram of Fig. 2B reproduced above.  The limitation relating to “third pixels” merely relates to looking at a document to be classified.  This is clearly the teaching of Wu which analyzes the pixels of a “first document.”  See also Col. 5 quotation from Wu above.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the receipt and auditing system of Steier to add the pixel based pattern analysis and histogram teachings of Wu.  The motivation to make this modification comes from the teachings and suggestions of the Steier reference. As noted above, Steier teaches at least one embodiment that utilizes a pixel based analysis to generate a “heat map” for detecting possibly fraudulent documents.  It would greatly extend the accuracy and flexibility of the system of Steier to add the detailed pixel level analysis of Wu.    

With regard to Claim 7, Wu teaches wherein determining whether the third pixel values match a fraudulent pixel-based pattern comprises determining whether the count of alternating values in the histogram is more than a threshold number of alternating values.   (See at least the following portion of Wu which teaches that a threshold must be met:
Continuing with the above example, during the training phase, the document being processed is known to be either real or forged. The classifier is accordingly trained to associate the input feature vector with either a class representing real documents or a class representing forged documents. During the training phase, the classifier is provided feature vectors for multiple sample images, each marked as belonging to one of two classes (i.e., real or forged), and trained to associate the feature vectors with either a first class (e.g., corresponding to real documents), or a second class (e.g., corresponding to forged documents). For example, considering the classifier 230, feature vectors that map to the space 232 may be classified as belonging to the first class, while feature vectors that map to the space 234 may be classified as belonging to the second class. In some implementations, feature vectors in the first class may be below a threshold 236, while feature vectors in the second class may be above the threshold 236. However, in other implementations, feature vectors in the first class may be above the threshold 236, while feature vectors in the second class may be below the threshold 236. In some implementations, the classifier builds a model that records feature vectors as belonging to either the first class or the second class.
During actual use, a LBP feature vector is generated for an image corresponding to a document that is to be authenticated, in a manner similar to that described with respect to FIGS. 2A and 2B. The image of the document may be obtained as described in FIG. 1A, 1B or 1C, or by other suitable means.
The feature vector is provided as an input to the trained classifier, e.g., 230 or 240. The classifier calculates a numerical score to show how likely the document is to be a real document or a forged document. For example, in some implementations, the classifier compares the numerical score calculated from the input feature vector to the threshold 236 and determines whether the score of the input feature vector is below (i.e., corresponding to the first class) or above (i.e., corresponding to the second class) the threshold 236. In some implementations, the classifier compares the input feature vector to feature vectors known to the classifier (e.g., the feature vectors that are in its model) and determines whether the input feature vector is more closely related to feature vectors in the first class or feature vectors in the second class. Based on this determination, the classifier computes the likelihood or probability that the input feature vector belongs to one of the first class or the second class.
Accordingly, the classifier estimates the input feature vector as having a characteristic associated with its determined class (i.e., real or forged) with a certain probability. The probability indicates the classifier's confidence in its determination. For example, if the input feature vector is estimated to correspond to the class representing real documents, the document that is being authenticated is determined to be a real document. However, if the input feature vector is estimated to correspond to the class representing forged documents, the document that is being authenticated is determined to be a forged document. In some implementations, the classifier outputs the numerical score indicating the probability that the input feature vector corresponds to a real document or a forged document.
In the manner described above, LBP may be used to generate feature vectors for classifying documents and to improve the detection of forged documents. In some implementations, LTP, or some other suitable algorithm, is used. Unlike LBP, LTP does not threshold pixels into 0 and 1; but it uses a threshold constant to threshold pixels into three values. For example, considering k as the threshold constant, c as the value of the center pixel and p as the value of a neighboring pixel, the result of threshold is: 1 if p is greater than c+k; 0 if p>c−k and p<c+k; and −1 if p<c−k. In this manner, each thresholded pixel has one of the three values. Neighboring pixels are combined after thresholding into a ternary pattern. Computing a histogram of these ternary values may result in a large range, and accordingly the ternary pattern may be split into two binary patterns. Histograms may be concatenated to generate a descriptor, which may be double the size of LBP.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the receipt and auditing system of Steier to add the pixel based pattern analysis and histogram teachings of Wu.  The motivation to make this modification comes from the teachings and suggestions of the Steier reference. As noted above, Steier teaches at least one embodiment that utilizes a pixel based analysis to generate a “heat map” for detecting possibly fraudulent documents.  It would greatly extend the accuracy and flexibility of the system of Steier to add the detailed pixel level analysis of Wu.    


With regard to Claim 8, Wu teaches wherein analyzing the third pixel values comprises analyzing how pixel values corresponding to white space portions of the first image transition from top to bottom of the first image.  (Wu teaches that “feature vectors can be identify to detect forged documents.  A person of ordinary skill in the art would readily understand that one such feature would be white space on a document vs. printed areas.  Thus, see at least the following teachings of Wu which relate to identifying “space” on a document:
“In the above example, the classifier assigns an input feature vector to one of two classes. For example, the classifier 230 determines whether an input feature vector maps to the space 232 corresponding to the first class, or to the space 234 corresponding to the second class. However, in some implementations, there may be more than two classes in the model, and the classifier may assign an input feature vector into one of these multiple classes. In such cases, the classifier may be a multiclass classifier, such as a multiclass SVM that is configured to assign labels to instances by using support vector machines, where the labels are drawn from a finite set of several elements. For example, the classifier 240 may model four different classes represented by 242, 244, 246 and 248. Accordingly, the classifier 240 may assign an input feature vector to one of these four different classes and output a numerical score indicating how likely the associated document includes a characteristic associated with one of these classes.”  (emphasis added) 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the receipt and auditing system of Steier to add the pixel based pattern analysis and histogram teachings of Wu.  The motivation to make this modification comes from the teachings and suggestions of the Steier reference. As noted above, Steier teaches at least one embodiment that utilizes a pixel based analysis to generate a “heat map” for detecting possibly fraudulent documents.  It would greatly extend the accuracy and flexibility of the system of Steier to add the detailed pixel level analysis of Wu.    

With regard to Claim 9, Wu teaches wherein analyzing the third pixel values comprises: grouping rows of the first image into a predefined number of groups; determining, for each group, a sum of pixel intensities of pixel values of pixels in each row of the group; determining, for each group, a first row that has a maximum sum of pixel intensities among rows in the group; and generating a histogram that plots maximum sum of pixel intensity values.  (See at least Wu:  Cols. 11 – 12 and Fig. 5; these sections describe the generation of a “feature vector” of a document in order to determine if it is real or forged (e.g. fake).  The cells taught in Wu are considered to constitute the recited “groups.”  Although Wu does not explicitly teach “rows,” a person of ordinary skill in the art would readily understand that a feature vector could relate to the organization of a document according to its rows.  Furthermore, the analytical models of Steier teach breaking down a document by its rows.  See at least Steier:  [0117] – [0128].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the receipt and auditing system of Steier to add the pixel based pattern analysis and histogram teachings of Wu.  The motivation to make this modification comes from the teachings and suggestions of the Steier reference. As noted above, Steier teaches at least one embodiment that utilizes a pixel based analysis to generate a “heat map” for detecting possibly fraudulent documents.  It would greatly extend the accuracy and flexibility of the system of Steier to add the detailed pixel level analysis of Wu.    

With regard to Claim 10, Wu teaches wherein determining whether the third pixel values match a fraudulent pixel-based pattern comprises determining whether a slope of the histogram is less than a predetermined threshold slope.  (See at least Wu:  Summary which reads in part:  
“Generating the histogram for each cell may comprise normalizing the histogram. Generating the first feature vector or the second feature vector may comprises generating one or more of local ternary patterns, image texture patterns, or image pattern combinations and variations.”  

Normalizing the histograms and generating patterns to detect texture, combinations or variations is considered to constitute the recited threshold slope.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the receipt and auditing system of Steier to add the pixel based pattern analysis and histogram teachings of Wu.  The motivation to make this modification comes from the teachings and suggestions of the Steier reference. As noted above, Steier teaches at least one embodiment that utilizes a pixel based analysis to generate a “heat map” for detecting possibly fraudulent documents.  It would greatly extend the accuracy and flexibility of the system of Steier to add the detailed pixel level analysis of Wu.    
74
With regard to Claim 11, Wu teaches wherein analyzing the third pixel values comprises determining differences between mean pixel values of edges of the first image.  (See at least Wu:  Cols. 11-12.  These sections teach the measurement of pixel intensity and binary classification as a 0 or a 1.  A person of ordinary skill in the art would understand from these teachings that mean pixel values could also be used and that the “cells” taught by Wu would identify edges of the document.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the receipt and auditing system of Steier to add the pixel based pattern analysis and histogram teachings of Wu.  The motivation to make this modification comes from the teachings and suggestions of the Steier reference. As noted above, Steier teaches at least one embodiment that utilizes a pixel based analysis to generate a “heat map” for detecting possibly fraudulent documents.  It would greatly extend the accuracy and flexibility of the system of Steier to add the detailed pixel level analysis of Wu.    


With regard to Claim 12, Wu teaches wherein determining differences between mean pixel values comprises: determining a first mean pixel value for a left edge of the first image; determining a second mean pixel value for a right edge of the first image; determining a third mean pixel value for an upper edge of the first image; determining a fourth mean pixel value for a lower edge of the first image; determining a first edge pixel value difference between the third mean pixel value and the first mean pixel value; determining a second edge pixel value difference between the fourth mean pixel value and the second mean pixel value; and determining a third edge pixel value difference between the first edge pixel value difference and the second edge pixel value difference.  (See at least Wu:  Cols. 11-12.  These sections teach the measurement of pixel intensity and binary classification as a 0 or a 1.  A person of ordinary skill in the art would understand from these teachings that mean pixel values could also be used and that the “cells” taught by Wu would identify edges of the document.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the receipt and auditing system of Steier to add the pixel based pattern analysis and histogram teachings of Wu.  The motivation to make this modification comes from the teachings and suggestions of the Steier reference. As noted above, Steier teaches at least one embodiment that utilizes a pixel based analysis to generate a “heat map” for detecting possibly fraudulent documents.  It would greatly extend the accuracy and flexibility of the system of Steier to add the detailed pixel level analysis of Wu.    


With regard to Claim 13, Wu teaches wherein determining whether the third pixel values match a fraudulent pixel-based pattern comprises determining whether the third edge pixel value difference is less than a predetermined threshold.  (See at least Wu:  Summary)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the receipt and auditing system of Steier to add the pixel based pattern analysis and histogram teachings of Wu.  The motivation to make this modification comes from the teachings and suggestions of the Steier reference. As noted above, Steier teaches at least one embodiment that utilizes a pixel based analysis to generate a “heat map” for detecting possibly fraudulent documents.  It would greatly extend the accuracy and flexibility of the system of Steier to add the detailed pixel level analysis of Wu.    

With regard to Claim 14, Wu teaches wherein analyzing the third pixel values comprises determining differences between color channel values of the third pixel values.   (See at least Wu:  Col. 5, lines 56-67.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the receipt and auditing system of Steier to add the pixel based pattern analysis and histogram teachings of Wu.  The motivation to make this modification comes from the teachings and suggestions of the Steier reference. As noted above, Steier teaches at least one embodiment that utilizes a pixel based analysis to generate a “heat map” for detecting possibly fraudulent documents.  It would greatly extend the accuracy and flexibility of the system of Steier to add the detailed pixel level analysis of Wu.    

With regard to Claim 15, Wu teaches wherein analyzing the third pixel values comprises: determining a color channel difference for each pixel in the third pixel values; determining a color channel difference histogram distribution of the color channel differences; and determining a color channel difference that has a highest distribution count in the color channel difference histogram distribution.  (See at least Wu:  Col. 5, lines 56-67, and Col. 6)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the receipt and auditing system of Steier to add the pixel based pattern analysis and histogram teachings of Wu.  The motivation to make this modification comes from the teachings and suggestions of the Steier reference. As noted above, Steier teaches at least one embodiment that utilizes a pixel based analysis to generate a “heat map” for detecting possibly fraudulent documents.  It would greatly extend the accuracy and flexibility of the system of Steier to add the detailed pixel level analysis of Wu.    

With regard to Claim 16, Wu teaches wherein determining whether the third pixel values match a fraudulent pixel-based pattern comprises determining whether the highest distribution count in the color channel difference histogram distribution is more than a predetermined threshold distribution count.  
.  (See at least Wu:  Col. 5, lines 56-67, and Col. 6)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the receipt and auditing system of Steier to add the pixel based pattern analysis and histogram teachings of Wu.  The motivation to make this modification comes from the teachings and suggestions of the Steier reference. As noted above, Steier teaches at least one embodiment that utilizes a pixel based analysis to generate a “heat map” for detecting possibly fraudulent documents.  It would greatly extend the accuracy and flexibility of the system of Steier to add the detailed pixel level analysis of Wu.    

With regard to Claim 17, Wu teaches wherein analyzing the third pixel values comprises: determining a histogram distribution of the third pixel values; and determining a percentage of values in the histogram distribution that are located within a predetermined distance of a beginning or an end of the histogram distribution.  (See at least Wu:  Col. 12, which reads in part:
For each cell, a histogram of M-digit numbers occurring in the cell is generated (510). For example, after 8-digit binary numbers are computed for all the pixels in a cell, the processor 320 computes a histogram for the cell. For example, the processor 320 may compute a histogram 220 that is based on 8-digit binary numbers of the pixels 212a, 212b, etc. of the cell 210. As noted previously, the histogram 220 shows the frequency of each 8-digit binary number occurring in the cell.
In some implementations, the histogram for each cell is normalized (512). For example, in some implementations, the processor 320 normalizes the histogram that is computed for each cell of an image, such as the histogram 220 associated with the cell 210. However, in other implementations, the histograms may not be normalized such that the process 500 may not implement 512.
Histograms of all cells are concatenated to generate the feature vector (514). For example, after the processor 320 generates (and optionally, normalizes) the histograms for all cells in the input image as described above, the processor 320 concatenates the histograms of all the cells to generate the feature vector for the input image. In some implementations, the generated feature vector may be used for training the classifier, as described at 406 and 408 in the process 400. This may be the case, for example, when a sample document is used with the characteristic of interest of the document (e.g., whether real or forged) being known. In some implementations, the generated feature vector may be provided as input to a trained classifier during actual use, when the characteristic of interest of the document is to be determined, as noted below.”  (emphasis added) 

The normalization and concatenization of the histograms of Wu are considered to constitute the recited distribution analysis.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the receipt and auditing system of Steier to add the pixel based pattern analysis and histogram teachings of Wu.  The motivation to make this modification comes from the teachings and suggestions of the Steier reference. As noted above, Steier teaches at least one embodiment that utilizes a pixel based analysis to generate a “heat map” for detecting possibly fraudulent documents.  It would greatly extend the accuracy and flexibility of the system of Steier to add the detailed pixel level analysis of Wu.    


With regard to Claim 18, Wu teaches wherein determining whether the third pixel values match a fraudulent pixel-based pattern comprises determining whether at least a threshold number of values in the histogram distribution are located within a predetermined distance of the beginning or the end of the histogram distribution.  .  (See at least Wu:  Col. 12.  The normalization and concatenization of the histograms of Wu are considered to constitute the recited distribution analysis.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the receipt and auditing system of Steier to add the pixel based pattern analysis and histogram teachings of Wu.  The motivation to make this modification comes from the teachings and suggestions of the Steier reference. As noted above, Steier teaches at least one embodiment that utilizes a pixel based analysis to generate a “heat map” for detecting possibly fraudulent documents.  It would greatly extend the accuracy and flexibility of the system of Steier to add the detailed pixel level analysis of Wu.    

With regard to Claim 19, this claim is virtually identical to Claim 1 and is obvious for the same reasons as set forth above with respect to that claim.   

With regard to Claim 20, this claim is virtually identical to Claim 1 and is obvious for the same reasons as set forth above with respect to that claim.   

Response to Arguments
5.	Applicant's arguments set forth in the Amendment have been fully considered but they are not persuasive.  
	Applicant argues that the prior art does not teach the following limitation:

	“analyzing first pixel values of first pixels in the valid reference images in
the first corpus to determine that at least one valid pixel-based pattern is included
in pixels of at least a first threshold percentage of the valid reference images;

analyzing second pixel values of second pixels in the fraudulent reference
images in the second corpus to determine that at least one fraudulent pixel-based
pattern is included in pixels of at least a second threshold percentage of the
fraudulent reference images[. ]”

	The Office respectfully disagrees.  First, no position is taken on Steier and all arguments are reserved.  The Examiner takes the position that Wu clearly teaches these limitations, as set forth above.
	Wu is in the exact same field of endeavor as the claimed invention and is strikingly similar to the teachings of Applicant’s specification.  Wu teaches the same type of pixel-level analysis of documents to determine if they are real (e.g. “valid”) or fake (e.g. “forged” or “machine generated”).  Wu even teaches the same type of pixel intensity and “neighbor” pixel analysis (via suitable algorithms) as taught in [0241] – [0245] of the specification.
	Therefore, not surprisingly, Wu teaches the above two limitations.
	The terms “threshold percentage” are not explicitly defined in the specification.  Therefore, they are given their broadest reasonable interpretation based on the specification.  Clearly, percentage relates to a “number.”   That is, of all the referenced images analyzed – both valid and fraudulent – some number of them must have at least one pixel-based pattern.  That number divided by the total number of images analyzed is a percentage.
	A “threshold” is some percentage that must be exceeded for the claimed invention to function or operate in the intended way.  No other parameters are imposed on threshold.  It could be any percentage a person of ordinary skill in the art would decide is sufficient for the pixel-based pattern to be useful in determining real or fake documents.
	It is with that broadest reasonable interpretation that Wu is studied.
	Wu also scans documents and analyzes them at the pixel level.  See Figs. 1 – 2.
	It is clear that a large number of documents are analyzed and pixel-level patterns indicating that documents are either real or faked are determined:
	“Feature vectors associated with a plurality of documents may be iteratively provided as inputs to the classifier for training the classifier. Each document in the plurality may have one of the first characteristic or the second characteristic.” (emphasis added)   See Col. 1, line 51
	
	A large number of patterns are identified from this “plurality” of documents:
	“The following sections describe techniques to automate the classification of documents as real or forged, and thereby allow detection of forged documents. The techniques identify forged documents and counterfeits using classifiers trained by a large number of image pixel-level patterns generated from the documents.”  (emphasis added)   See Col. 3, line 60

	Further information about the “training phases” is provided in Col. 5:

	“Describing the technique 200 in relation to classifying documents as real or forged, in some implementations, the technique 200 includes two main processes. In a training phase, sample images are used to train a classifier to differentiate between real and forged images. During this phase, images corresponding to sample documents that are known to be real or forged are generated and provided as inputs to the classifier as described in the following sections. After the classifier has been trained, the technique 200 is applied to documents of unknown characteristic (i.e., whether real or forged) and the trained classifier is used to make a determination.”  (emphasis added) 

	Applicant argues that Wu does not teach that there is a threshold percentage of these “sample images” that have at least one pixel-based pattern that indicates real or forgery.  However, a person of ordinary skill in the art would readily understand that – in order to generate a “large number” of such patterns – some percentage of sample images would have to be analyzed and the patterns identified.  In terms of machine learning (e.g. “training” a classifier), this process is one referred to as “sample size.”   For example, a person of ordinary skill in the art would readily understand the following meaning of sample size from Wikipedia:
	“Sample size determination
From Wikipedia, the free encyclopedia
  (Redirected from Sample size)
Jump to navigationJump to search
Sample size determination is the act of choosing the number of observations or replicates to include in a statistical sample. The sample size is an important feature of any empirical study in which the goal is to make inferences about a population from a sample. In practice, the sample size used in a study is usually determined based on the cost, time, or convenience of collecting the data, and the need for it to offer sufficient statistical power. In complicated studies there may be several different sample sizes: for example, in a stratified survey there would be different sizes for each stratum. In a census, data is sought for an entire population, hence the intended sample size is equal to the population. In experimental design, where a study may be divided into different treatment groups, there may be different sample sizes for each group.  (emphasis added) 

Thus, a suitable sample size can be determined by a person of ordinary skill in the art and relates to a “number of observations.”  This translates to a threshold percentage of the total observations.
	The claim requires no more or no less than this.  Wu teaches these concepts and they would be obvious to a person of ordinary skill in the art.  In considering Wu, Applicant should keep in mind the instructions found in MPEP §2144.01 (Implicit Disclosure):
	“[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968)”    (emphasis added) 

	Accordingly, the rejection is maintained.
	OFFICE NOTE:   Applicant should contact the Examiner to schedule a convenient time for an INTERVIEW, as requested by Applicant.

Conclusion
6.	Applicant should carefully consider the following in connection with this Office Action:
	A.	Finality
	THIS ACTION IS MADE FINAL.  See MPEP § 706.07.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	B.	Search and Prior Art
	The search conducted in connection with this Office Action, as well as previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter.  Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. using pixel based analysis to detect fraudulent documents). 
	Therefore, in addition to prior art references cited and applied in connection with this and any previous Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
	U.S. Patent Publication No. 2016/0358268 to Verma et al.  This reference is relevant to the features of determining valid documents relating to expense reports.

	C.	Responding to this Office Action
	In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-cited, unapplied references, as well as any previously cited references.  It is likely that one or more such references disclose or suggest features which Applicant may seek to claim.  Moreover, for the same reasons, Applicant is encouraged to review the entire disclosures of the references applied in the foregoing rejections and not just the sections mentioned.

	D.	Interviews and Compact Prosecution
	The Office strongly encourages interviews as an important aspect of compact prosecution.  Statistics and studies have shown that prosecution can be greatly advanced by way of interviews. Indeed, in many instances, during the course of one or more interviews, the Examiner and Applicant may reach an agreement on eligible and allowable subject matter that is supported by the specification.  
	Interviews are especially welcomed by this examiner at any stage of the prosecution process.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool (e.g. WebEx).  To facilitate the scheduling of an interview, the Examiner requests either a phone call at the number set forth below or the use of the AIR form as follows:
	USPTO Automated Interview Request  http://www.uspto.gov/interviewpractice.
	Other forms of interview requests filed in this application may result in a delay in scheduling the interview because of the time required to appear on the Examiner's docket.  Thus, a phone call or the use of the AIR form is strongly encouraged.
	
	E.	Communicating with the Office
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached on M - F 8:30AM - 5:30PM, ET.
 	

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at (571) 272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691

(571) 272-0017

August 19, 2021
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691